UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4397


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LASHAWN TERRELL FAULKNER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:07-cr-00129-BO-1)


Submitted:   December 29, 2010             Decided:   February 3, 2011


Before MOTZ and    KING,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.    George E. B. Holding, United States Attorney,
Jennifer P. May-Parker, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lashawn Terrell Faulkner appeals the twenty-four-month

sentence    imposed         upon    revocation      of    his     term    of    supervised

release.        Faulkner contends that his sentence is procedurally

unreasonable      because      the    district         court    failed     to    provide    a

sufficient explanation for the sentence imposed.                         We affirm.

            We     will       not     disturb       a     sentence        imposed     after

revocation of supervised release if it is within the prescribed

statutory range and is not plainly unreasonable.                           United States

v. Crudup, 461 F.3d 433, 437-39 (4th Cir. 2006).                          In making this

determination,         we    first     consider         whether     the       sentence     is

unreasonable.       Id. at 438.           “This initial inquiry takes a more

deferential appellate posture concerning issues of fact and the

exercise of discretion than reasonableness review for guidelines

sentences.”       United States v. Moulden, 478 F.3d 652, 656 (4th

Cir. 2007) (internal quotation marks and citation omitted).

            The    district         court’s       discretion      is     not    unlimited,

however.     United States v. Thompson, 595 F.3d 544, 547 (4th Cir.

2010).     For     instance,        the   district       court     commits      procedural

error by failing to adequately explain the chosen sentence or by

not providing an individualized assessment based on the facts.

Gall v. United States, 552 U.S. 38, 51 (2007).                             Although “[a]

court    need    not    be    as    detailed      or     specific      when     imposing    a

revocation       sentence      as    it   must      be     when     imposing      a   post-

                                              2
conviction sentence, . . . it still must provide a statement of

reasons for the sentence imposed.”                        Thompson, 595 F.3d at 547

(internal quotation marks and citation omitted).                          The judge also

must “set forth enough to satisfy the appellate court that he

has considered the parties’ arguments and has a reasoned basis

for exercising his own legal decisionmaking authority.”                              United

States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009) (internal

quotation marks and citation omitted).

              Faulkner    argues       that       the     district     court   failed   to

provide a sufficient explanation for the sentence imposed and

that    this    procedural          error     rendered        his      sentence    plainly

unreasonable.      Faulkner did not request a sentence outside the

policy statement range.              Therefore, we review his challenge to

the adequacy of the explanation for the within-policy statement

range sentence for plain error.                    See Thompson, 595 F.3d at 546

(explaining      that    “a    defendant          need    only   ask    for    a   sentence

outside the range calculated by the court prior to sentencing in

order   to     preserve       his   claim     for        appellate     review”);     United

States v. Lynn, 592 F.3d 572, 580 (4th Cir. 2010) (concluding

error   not    preserved       where    defendant          failed    to   seek     sentence

outside guidelines range).

              “To establish plain error, [Faulkner] must show that

an error occurred, that the error was plain, and that the error

affected his substantial rights.”                        United States v. Muhammad,

                                              3
478 F.3d 247, 249 (4th Cir. 2007).                 Even if Faulkner satisfies

these requirements, “correction of the error remains within [the

court’s] discretion, which [the court] should not exercise . . .

unless the error seriously affect[s] the fairness, integrity or

public   reputation      of     judicial       proceedings.”         Id.    (internal

quotation    marks      and     citation       omitted;    third    alteration     in

original).

            In   the      sentencing           context,     an      error     affects

substantial rights if the defendant can show that the sentence

imposed “was longer than that to which he would otherwise be

subject.”    United States v. Washington, 404 F.3d 834, 849 (4th

Cir. 2005) (internal quotation marks and citation omitted); see

also United States v. Miller, 557 F.3d 910, 916 (8th Cir. 2009)

(“In the sentencing context, an error was prejudicial only if

there is a reasonable probability that the defendant would have

received a lighter sentence but for the error.”).                    Faulkner does

not   dispute    that     the     policy       statement    range    was     properly

calculated and he was sentenced within that range.                         Because he

failed to present any arguments for deviating from that range,

Faulkner cannot show that the court’s failure to more thoroughly

explain the supervised release revocation sentence affected his

substantial rights.       Therefore, he cannot establish plain error.

            Accordingly, we conclude that Faulkner’s sentence is

not plainly unreasonable and affirm the judgment of the district

                                           4
court.     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    5